UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-03734 EuroPacific Growth Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: March 31 Date of reporting period: June 30, 2012 Vincent P. Corti EuroPacific Growth Fund 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments EuroPacific Growth Fund® Investment portfolio June 30, 2012 unaudited Common stocks — 90.24% Shares Value FINANCIALS — 15.39% Prudential PLC1 $ Housing Development Finance Corp. Ltd.1 Agricultural Bank of China, Class H1 HDFC Bank Ltd.1 Deutsche Bank AG1 UniCredit SpA1,2 Ping An Insurance (Group) Co. of China, Ltd., Class H1 Sberbank of Russia (ADR)1 Sberbank of Russia (ADR) Barclays PLC1 Fairfax Financial Holdings Ltd. (CAD denominated) Fairfax Financial Holdings Ltd. Toronto-Dominion Bank AIA Group Ltd.1 Société Générale1,2 Bank of China Ltd., Class H1 Siam Commercial Bank PCL1 AXA SA1 Brookfield Asset Management Inc., Class A Kotak Mahindra Bank Ltd.1 Banco Bradesco SA, preferred nominative Hana Financial Holdings1 Banco Santander, SA1 ICICI Bank Ltd.1 Ayala Land, Inc.1 Industrial and Commercial Bank of China Ltd., Class H1 Itaú Unibanco Holding SA, preferred nominative Itaú Unibanco Holding SA, preferred nominative (ADR) Bank of Nova Scotia UBS AG1 Credit Suisse Group AG1 BNP Paribas SA1 China Construction Bank Corp., Class H1 Bank of Ireland1,2 Westfield Group1 Sampo Oyj, Class A1 Royal Bank of Canada Banco Bilbao Vizcaya Argentaria, SA1 Henderson Land Development Co. Ltd.1 Resona Holdings, Inc.1 DNB ASA1 Daito Trust Construction Co., Ltd.1 Mizuho Financial Group, Inc.1 PartnerRe Holdings Ltd. HSBC Holdings PLC (Hong Kong)1 ING Groep NV, depository receipts1,2 Royal Bank of Scotland Group PLC1,2 CITIC Securities Co. Ltd., Class H1,2 Türkiye Garanti Bankasi AS1 Erste Bank der oesterreichischen Sparkassen AG1 Woori Finance Holdings Co., Ltd.1 Samsung Card Co., Ltd.1 Banco Santander (Brasil) SA, units Banco Santander (Brasil) SA, units (ADR) China Life Insurance Co. Ltd., Class H1 Chongqing Rural Commercial Bank Co., Ltd., Class H1 Lloyds Banking Group PLC1,2 China Taiping Insurance Holdings Co. Ltd.1,2 Sun Hung Kai Properties Ltd.1 China Pacific Insurance (Group) Co., Ltd., Class H1 Shinhan Financial Group Co., Ltd.1 Deutsche Börse AG1 Svenska Handelsbanken AB, Class A1 CONSUMER DISCRETIONARY— 12.89% Honda Motor Co., Ltd.1 Volkswagen AG, nonvoting preferred1 Kia Motors Corp.1 Hyundai Motor Co.1 Hyundai Mobis Co., Ltd.1 Bayerische Motoren Werke AG1 H & M Hennes & Mauritz AB, Class B1 Li & Fung Ltd.1 adidas AG1 Naspers Ltd., Class N1 Hero MotoCorp Ltd.1 Nikon Corp.1 Tata Motors Ltd.1 Toyota Motor Corp.1 Rakuten, Inc.1 British Sky Broadcasting Group PLC1 Daimler AG1 Daimler AG Nissan Motor Co., Ltd.1 Industria de Diseño Textil, SA1 Swatch Group Ltd, non-registered shares1 Swatch Group Ltd1 Cie. Générale des Établissements Michelin, Class B1 Nokian Renkaat Oyj1 Sands China Ltd.1 Renault SA1 Burberry Group PLC1 WPP PLC1 PT Astra International Tbk1 Shangri-La Asia Ltd.1 LVMH Moët Hennessey-Louis Vuitton SA1 Belle International Holdings Ltd.1 Yamada Denki Co., Ltd.1 Intercontinental Hotels Group PLC1 Truworths International Ltd.1 Ctrip.com International, Ltd. (ADR)2 Mahindra & Mahindra Ltd.1 Melco Crown Entertainment Ltd. (ADR)2 Paddy Power PLC1 Carnival PLC1 Fiat SpA1,2 Suzuki Motor Corp.1 Maruti Suzuki India Ltd.1 JCDecaux SA1 Isuzu Motors Ltd.1 SES SA, Class A (FDR)1 Techtronic Industries Co. Ltd.1 Kingfisher PLC1 Dongfeng Motor Group Co., Ltd., Class H1 Whitbread PLC1 CONSUMER STAPLES — 11.25% Nestlé SA1 Anheuser-Busch InBev NV1 Anheuser-Busch InBev NV, VVPR STRIPS1,2 13 British American Tobacco PLC1 Pernod Ricard SA1 Danone SA1 L’Oréal SA, non-registered shares1 L’Oréal SA, bonus shares1 Shoprite Holdings Ltd.1 Associated British Foods PLC1 Japan Tobacco Inc.1 Unilever NV, depository receipts1 Koninklijke Ahold NV1 China Resources Enterprise, Ltd.1 SABMiller PLC1 OJSC Magnit (GDR)1 Hengan International Group Co. Ltd.1 Asahi Group Holdings, Ltd.1 ITC Ltd.1 Wal-Mart de México, SAB de CV, Series V Coca-Cola Amatil Ltd.1 Wilmar International Ltd.1 Diageo PLC1 Swedish Match AB1 Cia. de Bebidas das Américas – AmBev, preferred nominative (ADR) Carlsberg A/S, Class B1 Coca-Cola Hellenic Bottling Co. SA1,2 Woolworths Ltd.1 Unilever PLC1 China Yurun Food Group Ltd.1 Wesfarmers Ltd.1 Tingyi (Cayman Islands) Holding Corp.1 Treasury Wine Estates Ltd.1 Wm Morrison Supermarkets PLC1 HEALTH CARE — 11.01% Novo Nordisk A/S, Class B1 Novartis AG1 Bayer AG1 Teva Pharmaceutical Industries Ltd. (ADR) CSL Ltd.1 UCB SA1,3 Roche Holding AG1 Sonova Holding AG1 Fresenius SE & Co. KGaA1 William Demant Holding A/S1,2 Grifols, SA, Class A1,2 Merck KGaA1 Essilor International1 Sinopharm Group Co. Ltd., Class H1 Terumo Corp.1 Shandong Weigao Group Medical Polymer Co. Ltd., Class H1 Fresenius Medical Care AG & Co. KGaA1 INFORMATION TECHNOLOGY— 9.32% Samsung Electronics Co. Ltd.1 Samsung Electronics Co. Ltd., nonvoting preferred1 Taiwan Semiconductor Manufacturing Co. Ltd.1,2 Taiwan Semiconductor Manufacturing Co. Ltd. (ADR)2 Tencent Holdings Ltd.1 SAP AG1 SAP AG (ADR) Murata Manufacturing Co., Ltd.1 HTC Corp.1 ASML Holding NV1 Nintendo Co., Ltd.1 NetEase, Inc. (ADR)2 Quanta Computer Inc.1 Canon, Inc.1 Infineon Technologies AG1 HOYA Corp.1 Arm Holdings PLC1 Hexagon AB, Class B1 Baidu, Inc., Class A (ADR)2 Hirose Electric Co., Ltd.1 DeNA Co., Ltd.1 Nokia Corp.1 ZTE Corp., Class H1 MediaTek Inc.1 Ibiden Co., Ltd.1 Nippon Electric Glass Co., Ltd.1 Keyence Corp.1 Delta Electronics, Inc.1 TDK Corp.1 Rohm Co., Ltd.1 STMicroelectronics NV1 INDUSTRIALS — 8.27% Schneider Electric SA1 Atlas Copco AB, Class A1 Atlas Copco AB, Class B1 Ryanair Holdings PLC (ADR)2 European Aeronautic Defence and Space Co. EADS NV1 Siemens AG1 Komatsu Ltd.1 Legrand SA1 Beijing Enterprises Holdings Ltd.1 Experian PLC1 ASSA ABLOY AB, Class B1 Weir Group PLC1 Jardine Matheson Holdings Ltd.1 Geberit AG1 AB Volvo, Class B1 KONE Oyj, Class B1 FANUC CORP.1 Meggitt PLC1 Marubeni Corp.1 Kubota Corp.1 Bureau Veritas SA1 SMC Corp.1 Aggreko PLC1 VINCI SA1 Hutchison Port Holdings Trust1,4 Wolseley PLC1 Nabtesco Corp.1 ABB Ltd1 Alstom SA1 Qantas Airways Ltd.1,2 Vallourec SA1 International Consolidated Airlines Group, SA (CDI) (GBP denominated)1,2 SGS SA1 Serco Group PLC1 Fiat Industrial SpA1 A.P. Moller-Maersk A/S, Class B1 Makita Corp.1 Brambles Ltd.1 China Merchants Holdings (International) Co., Ltd.1 Air France1,2 Kühne + Nagel International AG1 Adani Enterprises Ltd.1 Jardine Strategic Holdings Ltd.1 TELECOMMUNICATION SERVICES — 6.83% América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L SOFTBANK CORP.1 MTN Group Ltd.1 Vodafone Group PLC1 OJSC Mobile TeleSystems (ADR) Koninklijke KPN NV1 TeliaSonera AB1 China Telecom Corp. Ltd., Class H1 Telefónica, SA, non-registered shares1 Advanced Info Service PCL1 Axiata Group Bhd.1 Bharti Airtel Ltd.1 Portugal Telecom, SGPS, SA1 Iliad SA1 Millicom International Cellular SA (SDR)1 Telekomunikacja Polska SA1 Turkcell Iletisim Hizmetleri AS1,2 Philippine Long Distance Telephone Co.1 MATERIALS — 6.08% Syngenta AG1 Linde AG1 Nitto Denko Corp.1 UltraTech Cement Ltd.1 BASF SE1 POSCO1 Amcor Ltd.1 PT Semen Gresik (Persero) Tbk1 CRH PLC1 Holcim Ltd1 Potash Corp. of Saskatchewan Inc. Shin-Etsu Chemical Co., Ltd.1 Orica Ltd.1 Chr. Hansen Holding A/S1 Impala Platinum Holdings Ltd.1 ArcelorMittal1 L’Air Liquide SA, bonus shares1 L’Air Liquide SA, non-registered shares1 Glencore International PLC1 Givaudan SA1 Vedanta Resources PLC1 First Quantum Minerals Ltd. Svenska Cellulosa AB SCA, Class B1 K+S AG1 JFE Holdings, Inc.1 BHP Billiton PLC1 Akzo Nobel NV1 Vale SA, ordinary nominative (ADR) Koninklijke DSM NV1 Anhui Conch Cement Co. Ltd., Class H1 Titan Cement Co. SA1,2 Grasim Industries Ltd.1 Grasim Industries Ltd. (GDR)1 Barrick Gold Corp. Rio Tinto PLC1 Formosa Chemicals & Fibre Corp.1 ENERGY — 5.77% BP PLC1 Royal Dutch Shell PLC, Class B1 Royal Dutch Shell PLC, Class A1 Royal Dutch Shell PLC, Class B (ADR) Royal Dutch Shell PLC, Class A (ADR) OAO Gazprom (ADR)1 Canadian Natural Resources, Ltd. INPEX CORP.1 Saipem SpA, Class S1 Nexen Inc. Crescent Point Energy Corp. Transocean Ltd. KunLun Energy Co. Ltd.1 Cairn India Ltd.1,2 TOTAL SA1 China National Offshore Oil Corp.1 Petróleo Brasileiro SA – Petrobras, ordinary nominative (ADR) Oil Search Ltd.1 Suncor Energy Inc. BG Group PLC1 SeaDrill Ltd.1 PTT PCL1 Essar Energy PLC1,2 Eni SpA1 Cenovus Energy Inc. UTILITIES — 1.66% National Grid PLC1 Power Assets Holdings Ltd.1 Power Grid Corp. of India Ltd.1 Hong Kong and China Gas Co. Ltd.1 GDF SUEZ1 E.ON AG1 SSE PLC1 CEZ, a s1 SUEZ Environnement Co.1 MISCELLANEOUS — 1.77% Other common stocks in initial period of acquisition Total common stocks (cost: $67,707,858,000) Principal amount Bonds & notes — 0.11% ) BONDS & NOTES OF U.S. GOVERNMENT — 0.11% U.S. Treasury 3.50% 2013 $ Total bonds & notes (cost: $102,987,000) Short-term securities — 9.09% Freddie Mac 0.065%–0.19% due 7/9/2012–4/2/2013 Fannie Mae 0.07%–0.23% due 7/16/2012–1/9/2013 Federal Home Loan Bank 0.10%–0.25% due 7/6/2012–6/28/2013 U.S. Treasury Bills 0.072%–0.179% due 8/16/2012–4/4/2013 Federal Farm Credit Banks 0.16%–0.20% due 7/6/2012–6/21/2013 Novartis Securities Investment Ltd. 0.155%–0.19% due 8/6–10/9/20124 Québec (Province of) 0.12%–0.18% due 7/19–10/9/20124 Variable Funding Capital Company LLC 0.15%–0.17% due 7/6–7/13/20124 Wells Fargo & Co. 0.18% due 9/24/2012 General Electric Capital Corp. 0.16%–0.17% due 7/27–9/5/2012 Siemens Capital Co. LLC 0.13%–0.16% due 7/9–9/4/20124 BASF AG 0.17%–0.19% due 7/2–9/26/20124 Nestlé Finance International Ltd. 0.17%–0.19% due 7/19–8/30/2012 Old Line Funding, LLC 0.18% due 8/24/20124 Thunder Bay Funding, LLC 0.17%–0.21% due 7/23–9/26/20124 Bank of Nova Scotia 0.14%–0.335% due 7/2–7/10/2012 Toronto-Dominion Holdings USA Inc. 0.16% due 7/17–7/20/20124 British Columbia (Province of) 0.13% due 7/18/2012 BNZ International Funding Ltd. 0.27% due 9/14/20124 National Australia Funding (Delaware) Inc. 0.07% due 7/2/20124 Coca-Cola Co. 0.17%–0.25% due 8/27–12/4/20124 International Bank for Reconstruction and Development 0.13% due 9/21/2012 American Honda Finance Corp. 0.13%–0.16% due 7/25–8/9/2012 Google Inc. 0.14% due 8/10/20124 Westpac Banking Corp. 0.25% due 9/17/20124 Private Export Funding Corp. 0.19%–0.23% due 9/18–11/19/20124 PepsiCo Inc. 0.13% due 9/10/20124 Province of Ontario 0.14% due 8/31/2012 Mitsubishi UFJ Trust and Banking Corp. 0.17% due 7/5/2012 Commonwealth Bank of Australia 0.21% due 8/21/20124 Total Capital Canada Ltd. 0.17% due 7/26/20124 Nordea North America, Inc. 0.16% due 7/5/2012 Total short-term securities (cost: $8,584,030,000) Total investment securities (cost: $76,394,875,000) Other assets less liabilities Net assets $ As permitted by U.S. Securities and Exchange Commission (“SEC”) regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. Forward currency contracts The fund has entered into forward currency contracts to sell currencies as shown in the following table. The open forward currency contracts shown are generally indicative of the level of activity over the prior 12-month period. Unrealized (depreciation) Contract amount appreciation Receive Deliver at 6/30/2012 Settlement date Counterparty ) ) ) Sales: Australian dollars 7/10/2012 UBS AG $ $
